Title: To George Washington from Lieutenant Colonel Adam Hubley, Jr., 22 February 1778
From: Hubley, Adam Jr.
To: Washington, George

 

Sir
Lancaster [Pa.] Febuy 22nd 1778.

Agreeable to your Excellencys orders, a General Court-martial, sat in this Borough, for the Tryal of all offenders, that shall be brought before it.
Inclosed I transmit, the proceedings of several Tryals. The Prisoners in both cases have been try’d by former Courts, but the constituon of them appearing illegal, your Excellency could not approve them.
You will observe in the present proceedings the ommission of Joseph Rhode, who was try’d with, Mansin & Myer, in the former Court. This unhappy Man, together with a certain Joseph Bower, another of the same offenders after being, a second time acquainted with their Crimes and ordered, to prepare for tryal, were immediately ceas’d with a severe fit of Sickness, and in about 24 hours after expired, thereby safeing the Court any further trouble.
William Wood who was try’d with Harvey has made his escape from this Goal, some considerable time since, consequently we could not proceed on his Tryal. Your Excellency’s further orders, on this occassion, shall wait.
The Effects, of the sitting of the Court, vissibly opperates, on the Villains, who have long lay conceald amongst us, and for fear of being discovered (which has been the case) many of them have made of[f] with themselves.
This, together with a few Examples, will, I am confident have the desired effect.
The Court has adjurn’d to Monday Morning, at which time we shall meet, & proceed on business. I am with greatest respect. Your Excellencys, most Obt hume servt

Adm Hubley Jr Lt ClPrest Ct Ml

